DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Notice of Allowance is in response to Applicant’s Response filed January 3, 2022.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has deemed Applicant’s arguments persuasive. The present claims integrate the identified judicial exception into a practical application. The present claims now recite feeding information into a model trained to forecast a basis price, as well as training a selection machine learning model using historical trend of a winning model between the two models and the root mean square error of the present two basis prediction machine learning models. The additional elements of the claim, when considered in combination, are sufficient to prove integration into a practical application because the claims are more than mere “apply it” or generally linking to the field of machine learning. 
Therefore, the 35 USC 101 rejection has been WITHDRAWN.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Claims 1-20 are deemed to be not obvious or anticipated by the available field of prior art. A notice of allowance is issued herein. See below.
Therefore, the 35 USC 103 rejection has been WITHDRAWN.

Examiner’s Amendment
Authorization for this Examiner’s amendment was given in an interview with Marc Hanish on 4/13/2022.
The application has been amended as follows: 
a.	Claim 1, lines 29-31, delete “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model” and insert “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based on a prediction made by the selection machine learned model”
b.	Claim 6, lines 1-2, delete “wherein the operations further comprise training the first basis machine learned mode using historical data that includes seasonality” and insert “wherein the operations further comprise training the first basis machine learned model using historical data that includes seasonality”
c.	Claim 8, lines 25-27, delete “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model” and insert “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based on a prediction made by the selection machine learned model”
d.	Claim 13, lines 1-2, delete “further comprising training the first basis machine learned mode using historical data that includes seasonality” and insert “further comprising training the first basis machine learned model using historical data that includes seasonality”
e.	Claim 15, lines 27-28, delete “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model” and insert “automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based on a prediction made by the selection machine learned model”
f.	Claim 20, lines 1-2, delete “wherein the operations further comprise training the first basis machine learned mode using historical data that includes seasonality” and insert “wherein the operations further comprise training the first basis machine learned model using historical data that includes seasonality”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement regarding reasons for allowance: Regarding 35 USC 101, the present claims are deemed to integrate the judicial exception into a practical application. The limitations directed to feeding the price history into two distinct basis prediction machine learned models and the training of a third machine learning model directed to selecting a winning model, when considered in combination, are deemed to be more than mere “apply it” or an equivalent with the judicial exception. In particular, the training of the selection machine learning model using both historical trend data, as well as the two basis prediction model RMSE values, as opposed to merely applying the RMSE values to the historically trained selection machine learning model, is deemed to be more than mere generally linking of the judicial exception to the field of machine learning. The combination of machine learning limitations in the claim are deemed to be applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. machine learning), such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the claims integrate the judicial exception into a practical application.
Therefore, the claims are deemed to be directed to statutory subject matter.
Regarding 35 USC 102 and 103, the prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 8 and 15), including: the amendments to the claims, in the context of the independent claims, renders the claim combination not obvious. The combination of the basis price being defined in the claim as a difference between a national price for the item and a price paid by the distribution point for the item, the assessment of the two fed machine learning models using root mean square error, training a selection machine learning model using both historical trend data associated with the two models and the current root mean square error values, and calculating the item earnings forecast by adding the predicted basis price to a forecast item price and subtracting costs, when considered in view of the available field of prior art, renders the claim not obvious or anticipated. The available field of prior art comprises reference relevant to the subject matter of Applicant’s claimed invention; however, the combination of these references does not render the present claims anticipated or obvious. The closest prior art of the record discloses: Carroll et al. (US 20210241391 A1) discloses obtaining a price history of prices paid at a distribution point, feeding a price history into a first basis prediction model, the basis price being a difference between a national price paid for an item and the price paid at the distribution point, and feeding the price history data for nearby distribution points into a second machine learning model. However, Carroll fails to explicitly disclose a second basis prediction machine learned model, calculating a root mean square error for the first basis prediction machine learned model and the second basis prediction machine learned model, training a selection machine learned model using the root mean square error for the first basis prediction machine learned model, the root mean square error for the second basis prediction machine learned model, and a historical trend of a winning model between the first basis price prediction model and the second basis price prediction machine learned model, automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model and computing an item earnings forecast by adding the basis price predicted by the selected machine learned model to a forecast item price and subtracting one or more costs. Ramalingam et al. (US 20200394533 A1) discloses a second basis prediction machine learned model; calculating a root mean square error for the first basis prediction machine learned model and the second basis prediction machine learned model and automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based upon which machine learned model has a lowest root mean square error. However, Ramalingam fails to explicitly disclose feeding a price history into a first basis prediction model, the basis price being a difference between a national price paid for an item and the price paid at the distribution point, training a selection machine learned model using the root mean square error for the first basis prediction machine learned model, the root mean square error for the second basis prediction machine learned model, and a historical trend of a winning model between the first basis price prediction model and the second basis price prediction machine learned model, and Atty. Dkt. No. 2058.D18US126computing an item earnings forecast by adding the basis price predicted by the selected machine learned model to a forecast item price and subtracting one or more costs. Perry et al. (US 20190325534 A1) discloses and Atty. Dkt. No. 2058.D18US126computing an item earnings forecast by adding the basis price predicted by the selected machine learned model to a forecast item price and subtracting one or more costs, training a plurality of machine learning models, feeding a price history into a first basis prediction model, the basis price being a difference between a national price paid for an item and the price paid at the distribution point. However, Perry fails to explicitly disclose feeding the price history data for the distribution point and the price history data of prices paid for the item by the one or more distribution points nearby the distribution point to a second basis prediction machine learned model trained to forecast the basis price for the plurality of future dates, calculating a root mean square error for the first basis prediction machine learned model and the second basis prediction machine learned model, training a selection machine learned model using the root mean square error for the first basis prediction machine learned model, the root mean square error for the second basis prediction machine learned model, and a historical trend of a winning model between the first basis price prediction model and the second basis price prediction machine learned model, and automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model. Doner et al. (US 10984433 B1) discloses producing a plurality of predictive demand models, aggregating information relating to store information, local price information, and local competitor information, providing a certain basis for predicting price of a product, utilizing RMSE to evaluate the forecast error of a model, computing an item earnings forecast by adding the basis price predicted by the selected machine learned model to a forecast item price and subtracting one or more costs. However, Doner fails to explicitly disclose feeding the price history data into a first basis prediction machine learned model trained to forecast a basis price for a plurality of future dates based upon the price history data, the basis price being a difference between a national price for the item and a price paid by the distribution point for the item, training a selection machine learned model using the root mean square error for the first basis prediction machine learned model, the root mean square error for the second basis prediction machine learned model, and automatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model. Arthur (“Simple Soybean Price Regression with Fast.ai Random Forests,” see 892) discloses receiving commodity price histories, using machine learning to forecast the basis price for commodities using the commodity price histories, and estimating the sale price of the commodity in the future. However, Arthur fails to explicitly disclose calculating a root mean square error for the first basis prediction machine learned model and the second basis prediction machine learned model, training a selection machine learned model using the root mean square error for the first basis prediction machine learned model, the root mean square error for the second basis prediction machine learned model, and a historical trend of a winning model between the first basis price prediction model and the second basis price prediction machine learned model, andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 17/081,747Dkt: 2058.D18US1Filing Date: October 27, 2020 Title: MACHINE LEARNED MODELS FOR ITEM PRICE PLANNINGautomatically selecting either the first basis prediction machine learned model or the second basis prediction machine learned model based a prediction made by the selection machine learned model. Thus, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious or anticipated. 
Therefore, claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lei et al. (US 20190130425 A1) discloses utilizing root mean square error to assess each machine learning model forecast
Ruff et al. (US 20200272971 A1) discloses generating a base price for a bushel, performing machine learning on agronomic data, and comparing agronomic machine learning models using root mean square error with leave one out cross validation
Montero et al. (US 20210103945 A1) discloses optimizing the base price for a number of products at a given retailer, wherein the artificial intelligence based model computes an optimal pricing 
Arroyo et al. (US 20200302455 A1) discloses comparing forecasting errors of different models for a particular data set using an RMSE measure
Zhou et al. (US 20210089944 A1) discloses selecting machine learning models based the root mean square error processing technique
Riberiro et al. (“Multi-Objective Ensemble Model for Short-Term Price Forecasting in Corn Price Time Series,” see 892) discloses forecasting short-term corn prices using machine learning models, as well as utilizing root mean square error to measure the model performance 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        





/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683